Citation Nr: 1511316	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  08-23 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1982 to July 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) in
April 2012.  In correspondence dated in March 2012, the Veteran indicated that he wished to withdraw his request for a personal hearing.  As such his hearing request is withdrawn.  See 38 C F R § 20 704(e) (2014).

The issues were previously remanded by the Board in May 2012 and November 2013 for additional development.  The issues have since returned to the Board.


FINDING OF FACT

The Veteran's low back pain with degenerative changes was manifested by pain, stiffness and forward flexion to 80 degrees at worst and a combined range of motion significantly more than 120 degrees; there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and no incapacitating episodes necessitating bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for low back pain with degenerative changes are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board most recently remanded this claim in November 2013 for further development, specifically to provide the Veteran an opportunity to identify any outstanding VA and non-VA medical treatment records and a VA examination to adequately address the current nature and severity of the Veteran's degenerative changes of the lumbar spine.  Updated VA and private treatment records were obtained and the Veteran was provided with appropriate VA examinations in May 2012 and January 2014.  The claim was readjudicated in an April 2014 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

August 2007,  May 2012 and January 2014 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in the April 2014 SSOC.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records, VA treatment records and VA examinations are in the file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been obtained, to the extent possible.  The record does not indicate and the Veteran has not asserted he is in receipt of Social Security Administration (SSA) disability records.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran has been afforded VA spine examination most recently in January 2014.  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA examiner considered the Veteran's description and history of his symptoms, reviewed the claims file, conducted a thorough examination and provided a detailed report of the Veteran's condition.  Further, there is no indication of any additional relevant evidence or information that has not already been obtained.  The Board finds the examination report contains sufficient bases and findings for the Board to render a decision in this appeal.  

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes (DCs), is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

The rating criteria for spine disabilities are expressed under DCs 5235 through 5242.  In this case, the Veteran's lumbar spine disability has been rated under DC 5242, which governs disabilities due to degenerative arthritis of the spine.  Regardless of which criteria between DC 5235 through 5242 that the RO selects, disabilities characterized under those diagnostic codes are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Rating Formula, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine, including the lumbar spine, is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2); see also Plate V.  

The normal combined range of motion for the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, DCs 5235-5243.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  See Plate V.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243.

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

DC 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Factual Background 

The Veteran contends that his service-connected low back pain with degenerative changes warrants an initial rating in excess of 10 percent.  

The Veteran was afforded a VA neurological disorders examination September 6, 2007.  The Veteran provided a history of his back condition.  The Veteran did a lot of vigorous physical activity during his military service but did not experience back pain until a sports accident in 2000 at age 28.  The Veteran was hit in the small of the back while going up to rebound in a basketball game.  The Veteran was claustrophobic and was not able to tolerate an MRI but did have a CT scan of his spine.  Shortly thereafter in 200 or 2001 the Veteran had a flare up of low back pain while pushing a lawn mower and had been using a riding mower ever since.  The Veteran was able to do moderate lifting but not heavy lifting.  There were no incapacitating episodes.  The Veteran did not require a cane.  The back pain was aggravated by running, so he no longer ran.  He walked two or three miles three times per week.  About once per month walking would trigger back stiffness, pain or aching diffusely in the lumbar area.  The Veteran had stiffness or aching most nights when he woke up and it sometimes occurred when driving long distances.  He would briefly have back pain while getting up.  He did not have radiating pain to his buttocks legs or abdomen.  During the day, about twice a month, the Veteran took Ibuprofen for low back pain.  He was trying to minimize the use of medication because he has been told it could cause gastrointestinal problems in the future but he did not have them currently.   The Veteran did stretching daily because back stiffness was greater during sleep and in the morning.  The condition was also alleviated by daily hot showers.  

On examination, cranial nerves were intact.  Motor systems revealed normal bulk, tone and strength.  Deep tendon reflexes were 1+ and symmetrical.  There were no Babinski's.  Tests of coordination and sensation were intact.  There was moderate paravertebral muscle spasm on the left side, diffuse in the lumbar area.  Range of motion, in degrees, resulted in forward flexion to 90; extension to 25 and; lateral flexion and rotation to 35.  All range of motion testing remained consistent on three repeated trials.  The Veteran reported back stiffness was improved by stretching.  The examiner noted that any further comment on limitation would be merely speculative.  The impression was chronic or low back pain and stiffness requiring daily stretching, chronic lumbar strain.  The pain and stiffness the Veteran reported was fairly diffuse as in musculoskeletal problems.  X-ray of the lumbar spine was normal and did not support a diagnosis of osteoarthritis.  The thoracic spine x-ray from September 11, 2007 had an impression of a compression deformity of T10.  Correlation with clinical and laboratory findings were recommended.  There was slight s-shaped scoliosis.

The Veteran was afforded a general medical VA examination September 10, 2007.  The Veteran reported recurring mid and low back pain.  There was no radiation of the pain and it was not incapacitating.  The Veteran could function and perform his daily activities and the condition did not prevent employment.  X-rays from September 6, 2007 of the lumbar spine were read as normal.  He had physical therapy in the past and treatment at the time of the examination was stretching.  No back brace was used.  There was no weakness, fatigability, decreased endurance, incoordination or flare ups claimed.  Upon physical examination, the Veteran had a normal gait and the lumbar spine had no tenderness to percussion.  There were no postural abnormalities or fixed deformities noted.  The musculature was symmetrical with no spasm.  Range of motion of the lumbar spine revealed flexion to 80 degrees; extension to 20 degrees; right and left lateral flexion to 20 degrees; and right and left rotation to 40 degrees.  There was no pain, weakness, fatigability, decreased endurance, incoordination or flare-ups claimed.  There was no pain noted with repetitive motion.  There were no motor or sensory abnormalities noted.  The VA examiner noted it would be speculative to comment further on range of motion, fatigability, incoordination, pain, or flare-ups beyond what had already been described.  The diagnosis was recurring mid and low back pain with no diagnosis established.  An addendum indicated there was an old compression defect at T10 which could explain the back pain.  

A VA treatment record documented a March 2008 lumbar spine X-ray which indicated mild degenerative changes involving the lumbar spine.   

As noted above, an August 2008 rating decision granted service connection for degenerative changes of the lumbar spine at an initial 10 percent disability rating.  

The Board found in a May 2012 Remand that the March 2008 X-ray suggested a worsening of the Veteran's condition and, in part, instructed the RO to provide an updated VA examination.  

The Veteran was afforded a VA examination in May 2012.  The Veteran provided a history of back pain and injury.  The Veteran could clearly relate a sport incident to the onset of his current low back pain.  In the morning he needed one to two minutes of stretching of the low back to start the day and did not like to sit when the back was bending forward.  The Veteran could sit for more than one hour but needed to walk around a while after prolonged sitting.  He still mowed the lawn but was not able to carry very heavy things or push a heavy mower for the concern of his low back.  He gained 10 pounds over the past several years prior to the examination.  He reported his back pain remained the same compared to before.  In the past month he had used Motrin 400 mg once and he saw a medical professional every six months for low back pain.  The course since onset was stable and he took Motrin 400 mg as needed.  Response to treatment was fair with no side effects.  There was no history of hospitalization or surgery, spine neoplasms or spine condition flare-ups.  There was no history of urinary incontinence, urgency, retention requiring catheterization, frequency, Nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls or unsteadiness.  There was no reported history of fatigue or weakness but the Veteran endorsed decreased motion, stiffness, spasm and weakness.  The location and distribution of pain was in the low back and it onset any time of day with immobility or pushing heavy things.  The description of the type of pain was aching and occasionally sharp.  Severity of pain was described as mild with a duration that lasted hours.  The frequency of pain was weekly to monthly.  There was no radiation of pain.  There were no incapacitating episodes of spine disease.  There were no devices or aids and was no limitation to walking.  

Upon physical examination, posture, head position and gait were normal.  There was symmetry in appearance.  There was no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, cervical spine ankylosis or thoracolumbar ankylosis.  The examination of thoracolumbar sacrospinalis found no spasm, atrophy, guarding, and pain with motion, tenderness or weakness.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for an abnormal gait or spinal contour.  Range of motion in the thoracolumbar spine, in degrees, was flexion to 90; extension to 30; right and left lateral flexion to 30 and; right and left lateral rotation to 30.  There was objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion but there were no additional limitations after three repetitions of range of motion.  The reflex examination was normal bilaterally for biceps, triceps, brachioradialis, finger jerk, abdominal, knee jerk, ankle jerk and plantar (Babinski) flexion.  The sensory examination was normal for upper and lower extremities (vibration, position sense, pain or pinprick, light touch and dysesthesias).  The detailed motor examination was normal (5/5 for elbow flexion/extension, wrist flexion/extension, finger flexion/abduction, thumb opposition, hip flexion/extension, knee flexion/extension, ankle dorsiflexion/plantar flexion, great toe extension).  Muscle tone was normal and there was no muscle atrophy.  The Veteran's reduced range of motion did not represent normal for the Veteran due to other factors unrelated to the disability being examined.  Lasegue's sign was negative.  An X-ray from May 2012 indicated some degenerative changes.  The Veterans usual occupation was as camera security staff and it was full time employment.  The Veteran had zero time lost in the 12 month period prior to the examination.  The diagnosis was mild degenerative arthritis of the spine.  The effects on occupational activities were pain, decreased mobility and problems with lifting and carrying.  There were no effects of the condition on usual daily activities.  The injury/trauma to the spine/joint was a strong risk factor for development of degenerative joint disease around the level of the injury. 

In a November 2013 Board Remand, the Board noted that though the VA examiner noted there was objective evidence of pain on active range of motion and objective evidence of pain following repetitive motion, the examiner failed to indicate at what point the pain began during the range of motion testing.  As such, the RO was instructed to afford the Veteran an updated VA spine examination.  

The Veteran was afforded a VA spine examination in January 2014.  The Veteran was diagnosed with degenerative arthritis of the spine from 2012 and a vertebral fracture from 1999.  The Veteran's history of his back injury was noted.  The Veteran reported the lower back pain did not get better after the in-service injury and after physical therapy following the incident.  The Veteran continued to have moderate intermittent lower back pain with occasional severe lower back pain up to the time of the examination.  The Veteran took Motrin for pain.  The Veteran reported flare-ups that were severe up to once to twice per month and each lasted for two or three days.  The Veteran was able to go to work most of the time but sometimes had to call and ask for 1-2 days off per month due to pain.  He had to limit his back movement during episodes.  

Upon physical examination, range of motion testing, in degrees, resulted in forward flexion to 80 with no objective evidence of painful motion; extension to 25 degrees, with evidence of painful motion at 25 degrees; right lateral flexion to 30 degrees or greater, with no objective evidence of painful motion; left lateral flexion to 25 degrees, with objective evidence of painful motion at 25 degrees; right and left lateral rotation was to 30 degrees with no objective evidence of painful motion.  The Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  Functional loss included less movement than normal and pain on movement.  The Veteran had paraspinal muscle tenderness at the lower back.  The Veteran did not have a muscle spasm of the thoracolumbar spine resulting in an abnormal gait or abnormal spinal contour or muscle spasms of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour.  The Veteran did not have guarding of the thoracolumbar spine resulting in abnormal gait or an abnormal spinal contour or guarding of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour.   Muscle strength testing was normal (5/5 for bilateral hip flexion, extension, ankle plantar flexion/ dorsiflexion, and great toe extension).  There was no muscle atrophy.  The reflex examination was normal (2+ bilaterally for knee and ankle).  The sensory examination was normal (normal upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes).  The straight leg test was negative bilaterally.  The Veteran did not have radicular pain or any other signs or symptoms of radiculopathy.  There was no ankylosis of the spine and no other neurologic abnormalities such as bowel or bladder problems/pathologic reflexes.  The Veteran did not have intervertebral disc syndrome (IVDS) and incapacitating episodes.  The Veteran did not use any assistive devices as a normal mode of locomotion.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  Arthritis was documented by imaging studies.  The Veteran had a thoracic vertebral fracture with loss of 50 percent or more of height.  A May 2012 x-ray indicated some degenerative changes, as stated.  There were no fracture or compression but some degenerative joint disease of the thoracic spine with disc space narrowing.  This also involved T12-L1.  The September 6, 2007 lumbar spine was normal.  The September 10, 2007 lumbar spine indicated a compression deformity of T10 and correlation with laboratory findings was recommended.  There was a slight S-shaped scoliosis.  There was compression deformity of T10 with anterior wedging, probably due to old trauma.  Correlation with the Veteran's clinical history was recommended.  The rest of the vertebral bodies, intervertebral disc spaces and pedicles were intact.  The August 20, 1999 lumbar spine x-ray had an impression of a compression fracture of the T9 vertebral body.  The Veteran's thoracolumbar spine condition did not impact his ability to work.  The VA examiner remarked that the Veteran did not have increased pain after repetitive movement of his back.  During flare ups, he had to limit his back movements to reduce pain.  He did not have additional functional loss or additional limitation of range of motion after repetitive movement of his back.  During flare ups, he had to limit his back movements to reduce pain.

Throughout the appeal period, VA treatment records reflect ongoing complaints of low back pain.  There has been no diagnosis of neurological problems or IVDS.  


Analysis

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his low back pain with degenerative changes at any time during the appeal period.  Neither the lay nor the medical evidence of record more nearly reflects the criteria for the next higher evaluation.  38 C.F.R. § 4.114, DC 5242.

The evidence of record, did not show that the Veteran's lumbar spine disability was manifested by forward flexion of greater than 30 degrees, but less than 60 degrees; combined range of motion of the thoracolumbar spine of less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or incapacitating episodes of at least two weeks, but less than four weeks in the past 12 months.  Rather, the evidence reflects flexion to at worst, 80 degrees, and a combined range of motion significantly more than 120 degrees, a normal gait and no incapacitating episodes.  In other words, his symptoms did not meet the rating criteria for a higher, 20 percent rating.  

The Board notes the notation of a muscle spasm and s-shaped scoliosis seen on an X-ray during the September 2007 VA examination.  However, there is no evidence that the muscle spasm was associated with or caused scoliosis or that the Veteran had an abnormal gait.  Further, the VA examiners in May 2012 and the January 2014 both specifically indicated that the Veteran did not have guarding or spasm severe enough to result in an abnormal gait or spinal contour.  

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.  As noted, in the November 2013 Board Remand, the Board observed that the most recent VA revealed objective evidence of pain on active range of motion and objective evidence of pain following repetitive motion, but did not indicate at what point the pain began during the range of motion testing.  However, the subsequent VA examination only showed objective evidence of painful motion on extension, with no objective evidence on flexion.  Pain was noted to begin on extension at 25 degrees, and it was also noted that repetitive motion did not result in additional limitation in any range.  While the Veteran is certainly competent to report experiencing pain, the results of physical examination do not demonstrate a degree of functional loss so as to warrant an evaluation in excess of 10 percent for his degenerative arthritis of the lumbar spine.  

The evidence of record has not shown that the Veteran had ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, nor has he had any periods of doctor prescribed bed rest due to his back disability.  As such, increased ratings based upon the IVDS criteria are not warranted.  

The Board also finds that separate ratings for other neurologic abnormalities are not warranted.  There is no evidence of any neurological deficits related to the lumbar spine disability on either examination or other clinical evidence of record.  Thus, there is no showing that the Veteran objectively manifests neurologic symptoms as a consequence of his service-connected lumbar spine disability.  Accordingly, a separate rating for neurological impairment is not warranted.

In sum, the preponderance of the evidence is against assigning ratings in excess of 10 percent for his low back pain with degenerative arthritis.  Also, there is no basis to further stage the rating for the low back as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating for either period.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's degenerative disc disease of the lumbar spine with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the Veteran's current schedular ratings under the general rating criteria for disabilities of the spine are adequate to fully compensate him for his disabilities on appeal.  

As discussed above, the current ratings are adequate to fully compensate the Veteran for his pain and limited motion. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


